Donald L. Corbin, Justice. Appellant, Bobby Joe Fruit, was convicted on December 11, 1981, in Crittenden County Circuit Court of aggravated robbery and second degree assault. He is presently serving a sentence of twenty-five years in the Arkansas Department of Correction. On August 22, 1989, appellant filed a petition for writ of mandamus and declaratory judgment in Jefferson County Circuit Court. In this petition he attacked his classification as a fourth offender for purposes of parole eligibility. He alleged appropriate officials at the Arkansas Department of Correction, when classifying him under Ark. Code Ann. § 16-93-603 (1987), improperly considered two prior Oklahoma incarcerations. Following an evidentiary hearing on the matter, the court denied appellant’s requested relief. Appellant brings this pro se appeal from that ruling.  Appellant’s abstract consists only of a “Statement” he submitted as an exhibit at the evidentiary hearing; it is flagrantly deficient. Pro se litigants are held to the abstracting requirement of Rule 9(e) of the Rules of the Supreme Court. Pennington v. Lockhart, 297 Ark. 475, 763 S.W.2d 78 (1989). When an abstract is flagrantly deficient the judgment must be affirmed for failure to comply with Rule 9(e). Harrison v. State, 300 Ark. 439, 779 S.W.2d 536 (1989); Grisso v. State, 297 Ark. 546, 763 S.W.2d 661 (1989). Affirmed. Brown, J., dissents.